EXHIBIT 10.1

AMENDMENT NO. 8 TO THE

PATENT AND TECHNOLOGY LICENSE AGREEMENT

This AMENDMENT NO. 8 (“AMENDMENT NO. 8”) to the ORIGINAL LICENSE (as defined
below) effective this 4th day of April, 2008 (“AMENDMENT NO. 8 EFFECTIVE DATE”)
is made by and between the BOARD OF REGENTS (“BOARD”) of THE UNIVERSITY OF TEXAS
SYSTEM (an agency of the State of Texas, whose address is 201 West 7th Street,
Austin, Texas 78701, on behalf of THE UNIVERSITY OF TEXAS M. D. ANDERSON CANCER
CENTER, a component institution of SYSTEM), and ARONEX PHARMACEUTICALS, INC., a
Delaware corporation having a principal place of business located at 3 Forbes
Road, Lexington, Massachusetts 02421 (“LICENSEE”), a wholly-owned subsidiary of
ANTIGENICS INC., a Delaware corporation. BOARD and LICENSEE may be referred to
hereafter collectively as the “PARTIES.” Capitalized terms not defined herein
shall have the meaning set forth in the ORIGINAL LICENSE.

RECITALS

 

A. BOARD and LICENSEE are parties to that certain Exclusive License Agreement
dated effective as of July 1, 1988 (such Exclusive License Agreement, as
previously amended from time to time, the “ORIGINAL LICENSE”);

 

B. BOARD and LICENSEE desire to amend the ORIGINAL AGREEMENT to, among other
things, clarify AMENDMENT NO. 6 to the ORIGINAL LICENSE to correct a scrivener’s
error and clarify the rights of the PARTIES with respect to the Licensed Subject
Matter, “Submicron Liposome Suspensions Obtained from Preliposome
Lyophilizates.”

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
sufficiency of which is hereby acknowledged, the PARTIES hereby agree to the
following:

 

1. The Parties acknowledge and agree that the subject matter of the patent
rights relating to MDA 94-031 CON1, U.S. Application No. 09/122,427, entitled
“Submicron Liposome Suspensions Obtained from Preliposome Lyophilizates” has and
shall remain part of Schedule I, except as expressly set forth herein.

 

2. The PARTIES further acknowledge and agree that, effective as of the AMENDMENT
NO. 6 EFFECTIVE DATE, the specific patent right U.S. Patent No. 5,902,604
constituted RETURNED TECHNOLOGY and was removed from Schedule 1.

 

3. The PARTIES further acknowledge and agree that, to the extent it was not
already included in the definition of “RETURNED TECHNOLOGY” in AMENDMENT NO. 6,
on January 16, 2007, LICENSEE returned to BOARD the specific patent right, EP
96918419.1 and all European applications claiming priority therefrom, and as of
such date, such patent right constituted RETURNED TECHNOLOGY.



--------------------------------------------------------------------------------

4. For the avoidance of doubt, the PARTIES further acknowledge and agree that
U.S. Patent Application No. 09/122,427, (MDA94-031 CON1), its foreign
equivalents (excluding the specific European patent rights identified in
Paragraph 3 of this AMENDMENT NO. 8, above), and any divisionals, continuations,
reissues, reexaminations or extensions thereof, and all patents and/or patent
applications, domestic or foreign (excluding the specific European patent rights
identified in Paragraph 3 of this AMENDMENT NO. 8, above), which claim priority,
directly or indirectly, to U.S. Patent Application No. 08/468,791, now U.S.
Patent No. 5,902,604, including, but not limited to, the foreign
applications/patents listed below, do not constitute RETURNED TECHNOLOGY and
have and shall remain Board Patent Rights licensed to LICENSEE under the
ORIGINAL LICENSE, and that the subject matter of these patent rights have and
shall remain Licensed Subject Matter:

 

Our Ref. No.

  

Country

  

Serial/Application No.

  

Filed

8449-238-001

   Canada    2,221,341    6/6/96

8449-238-007

   Australia    61087/96    6/6/96

8449-238-012

   Japan    9-502034    6/6/96

Notwithstanding the foregoing, the Parties further acknowledge and agree that
all of the patents rights (including applications and issued patents) identified
in this paragraph 4 are included within the definition of “Subject Patent” as
defined in Section 11, page 6 to AMENDMENT NO. 6 and, effective as of the
AMENDMENT NO. 6 EFFECTIVE DATE, all of the foregoing are included in the license
granted by LICENSEE to BOARD in the Anthracycline Field as set forth in
Section 11, page 6 of AMENDMENT NO. 6. For purposes of clarification, and not by
way of limitation, U.S. Patent No. 5,902,604, is not within the definition of
“Subject Patent,” but is and remains RETURNED TECHNOLOGY.

 

5. The PARTIES acknowledge and agree that, except as set forth in this AMENDMENT
NO. 8, the terms and conditions of the ORIGINAL LICENSE shall remain in full
force and effect.

 

6. This AMENDMENT NO. 8 may be executed by the PARTIES hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument.
Each counterpart may consist of a number of copies hereof each signed by less
than all, but together signed by all of the PARTIES hereto.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the PARTIES hereto have caused their duly authorized
representatives to execute this AMENDMENT NO. 8 as of the AMENDMENT NO. 8
EFFECTIVE DATE.

 

THE UNIVERSITY OF TEXAS   THE BOARD OF REGENTS OF M. D. ANDERSON CANCER CENTER  
UNIVERSITY OF TEXAS SYSTEM By:  

/s/ Leon Leach

  By:  

/s/ John Mendelsohn

  Leon Leach     John Mendelsohn, M.D.   Executive Vice President     President
  M. D. Anderson Cancer Center     M. D. Anderson Cancer Center Date: 4/3/08  
Date: 4/4/08

APPROVED AS TO CONTENT:

 

By:  

/s/ Christopher C. Capelli

  Christopher C. Capelli, MD   VP, Technology Based Ventures   Office of
Technology Commercialization   M. D. Anderson Cancer Center Date: 10/16/07

 

ARONEX PHARMACEUTICALS, INC.: By:  

/s/ Deanna M. Petersen

Name:   Deanna M. Petersen Title:   Vice President Date: October 11, 2007